                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOYCE MALONE,                                    Case No. 18-cv-05975-HSG
                                   8                    Plaintiff,                        ORDER GRANTING STIPULATION
                                                                                          TO ENGAGE IN BINDING
                                   9             v.                                       ARBITRATION
                                  10     TRANS UNION, LLC, et al.,                        Re: Dkt. No. 19
                                  11                    Defendants.

                                  12          The stipulation between Plaintiff Joyce Malone and Defendant First Premier Bank is
Northern District of California
 United States District Court




                                  13   approved. See Dkt. No. 19. All of the causes of action and claims of Plaintiff Joyce Malone

                                  14   against Defendant First Premier Bank are ordered to binding arbitration. The matter is stayed as to

                                  15   First Premier Bank pending the outcome of the arbitration proceeding.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 1/16/2019

                                  18                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
